Citation Nr: 0028918	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-13 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for dysthymic 
disorder with post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.


This case first came before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) increased the disability rating for the 
veteran's service-connected dysthymic disorder with PTSD from 
30 percent to 50 percent, effective as of December 1, 1993, 
the date of VA treatment deemed to indicate an increase in 
disability.  In November 1998, the Board remanded this case 
in order to secure additional evidence.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Dysthymic disorder with PTSD is manifested primarily by 
complaints of anxiety, depression, tension, loss of temper, 
sleep impairment and nightmares, and by the use of 
medication.  

3.  The veteran's dysthymic disorder with PTSD is productive 
of no more than considerable industrial impairment. 

4.  The veteran's dysthymic disorder with PTSD is not shown 
to be manifested by suicidal ideation, obsessional rituals, 
impaired speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or inability in establishing and 
maintaining effective relationships.



CONCLUSION OF LAW

The criteria for an increased disability rating, in excess of 
50 percent, for dysthymic disorder with PTSD are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.132, 
Diagnostic Codes 9405, 9411 (prior to Nov. 7, 1996), and 
38 C.F.R. Part 4, § 4.130, Diagnostic Codes 9411, 9433 
(effective as of Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has 
not alleged that any records of probative value that may be 
obtained, and which have not been sought or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  The 
Board also finds, in that regard, that, contrary to the 
assertions raised by the veteran's representative in May 
2000, the report of the March 1999 VA mental status 
examination conducted pursuant to the Board's November 1998 
remand accurately reflects the current status of the 
veteran's mental disorder, and satisfies Francisco v. Brown, 
7 Vet. App. 55 (1994); it must be noted that medical records 
contemporaneous with that examination report do not indicate 
that the disability picture presented therein is inaccurate 
or incomplete.

Service connection for a mental disability, classified as a 
dysthymic disorder, was granted by the Atlanta RO by means of 
an October 1990 rating decision, following review of evidence 
that consisted primarily of the report of the veteran's 
service separation examination and an August 1989 statement 
from a private physician.  The RO noted that the veteran's 
separation examination report indicated the 

presence of a hypochondriacal condition, a nervous condition, 
and headaches, and that the private physician's statement 
showed that these problems had been manifested since service.  
A 30 percent disability rating was assigned.  In July 1995, 
this rating was increased to 50 percent, effective as of 
December 1, 1993, and the disability characterized as 
dysthymic disorder with PTSD.  The veteran indicated timely 
disagreement with the assignment of that disability rating, 
and this appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  During the pendency of this appeal, VA 
criteria for the evaluation of psychiatric pathology were 
amended, effective as of November 7, 1996.  38 C.F.R. 
§§ 4.13, 4.16, and 4.125 through 4.132, 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes after a 
claim has been reopened, but before the administrative or 
judicial process has been concluded, the provision more 
favorable to the appellant will apply unless otherwise 
stipulated by Congress.  Since this claim requires 
consideration of the proper disability evaluation appropriate 
for the veteran's service-connected dysthymic disorder with 
PTSD, due process concerns require that the Board analyze the 
claim under the regulations that are more favorable to the 
veteran.

Prior to November 7, 1996, the 50 percent rating that is 
currently in effect for the veteran's mental disorder was 
appropriate for symptoms productive of considerable 
industrial impairment, as would be manifested by impairment 
to that degree with regard to the ability to establish or 
maintain effective or favorable relationships, and the 
reduction of reliability, flexibility and efficiency levels 
as to result in considerable disability.  An increased 
disability rating (to 70 percent) was appropriate for 
symptoms productive of severe industrial impairment in such 
circumstances.  Under the criteria that have been in effect 
since November 7, 1996, the current 50 percent rating 
contemplates occupational and social impairment with 

reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks that occur more than 
weekly; difficulty in comprehending complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; mood and motivation disturbance; 
and difficulty in establishing and maintaining effective work 
and social relationships.  An increased rating (to 70 
percent) is warranted for occupational and social impairment 
that is manifested by deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech that 
is intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (subsequently codified at 38 C.F.R. § 4.130).

In the instant case, the veteran was accorded VA psychiatric 
examinations, in February 1997 and March 1999, that were 
conducted with reference to the appropriate criteria.  In 
addition, the RO has evaluated the severity of his dysthymic 
disorder with PTSD under both criteria, and has furnished him 
with notice of both standards.  The Board, accordingly, may 
likewise review his claim under both criteria without 
prejudice to him, and apply the criteria that are more 
favorable.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board must conclude that under neither criteria can a 
rating greater than 50 percent be assigned.  The report of 
the March 1999 VA examination shows that the veteran, at that 
time, appeared rather animated and loquacious.  His mood 
"tends to cycle," with periods of significant depression; he 
indicated that he was mostly anxious and tense, and worried a 
great deal about his multiple physical and somatic problems.  
He also indicated that his sleep was irregular, with 
occasional 

nightmares and flashbacks.  However, this report also shows 
that he did not display any impairment in thought process or 
communication, and that no psychotic features of 
hallucinations or delusions were admitted.  His behavior was 
appropriate, and his personal hygiene was deemed adequate.  
He indicated that he had suicidal ideas in the 1970s, but 
that he has had no actual suicidal or homicidal attempts.  He 
was oriented to person, place and time, and his memory was 
generally intact for recent and remote events.  No obsessive 
or ritualistic behavior was observed, and his rate and flow 
of speech was relevant and coherent.  He denied any panic 
attacks.  The report indicates assignment of a Global 
Assessment of Functioning (GAF) score of 51, which is deemed 
to reflect moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  The report also 
indicates comments by the examiner that the matter of 
occupational impairment did not appear to be relevant; it was 
noted that the veteran had not worked since his discharge 
from service in 1945.  The examiner also noted that there was 
some social impairment, but that such impairment appeared to 
be due primarily to physical and medical problems, and to a 
lesser extent to PTSD features.

The report of the February 1997 VA mental disorders 
examination likewise does not establish that an increased 
disability rating can be assigned.  This report shows that 
the veteran indicated that he killed women and children in 
Saipan during World War II, and that he has felt nervous and 
depressed, with sleep impairment.  The examiner noted, 
however, that the veteran's mood was normal.  It was also 
noted that the veteran's affect was blunted, and "had no 
feelings when talking about his experiences from World War 
II.  At times, he almost appeared to be boasting about his 
war experiences."  There was no evidence of psychosis, and 
cognition was fairly intact for orientation, albeit impaired 
for remote memory.  In addition, he denied being suicidal or 
homicidal.  The report indicates a diagnosis of PTSD, mild, 
and notes a GAF score of 75, which reflects symptoms, which, 
if present, are transient and expectable reactions to 
psychosocial stressors, or indicates no more than slight 
impairment in social, occupational, or school functioning.


The Board also notes that an October 1997 statement from a VA 
staff psychiatrist, while indicating that the veteran's PTSD 
and depression resulted in his isolation and inability to 
maintain industrial employment, also indicates that a GAF 
score of 55 was appropriate.  Notwithstanding the 
psychiatrist's comments with regard to the veteran's 
unemployability, this score reflects the presence of only 
moderate symptoms or moderate impairment.

The medical evidence also includes reports of VA outpatient 
treatment accorded the veteran in 1997 and 1998.  These 
records show that he was consistently found to be alert, 
oriented, relevant, coherent, non-psychotic, without suicidal 
or homicidal ideations, neatly groomed, and with pleasant 
mood and affect.  These records also show that he was using 
Xanax, and that he was deemed stable on present medication.  
While earlier records, dated in 1996, indicate complaints of 
sleep disturbance and nightmares, these records do not 
demonstrate the presence of other symptoms or impairment.  
Similarly, while the reports of VA treatment dated December 
1, 1993, and December 10, 1993, indicate that the veteran's 
PTSD was severe, and that, on December 10, 1993, there was 
suicidal ideation, these records again do not show that other 
symptoms or impairment was manifested.  Moreover, the 
presence of symptoms claimed by the veteran at his October 
1997 personal hearing, to include flashbacks, intrusive 
thoughts, and loss of temper, is not demonstrated in clinical 
circumstances.

In brief, the evidence does not demonstrate that the 
veteran's service-connected dysthymic disorder with PTSD is 
of such severity as to warrant an increased disability 
evaluation under either rating criteria.  The evidence does 
not demonstrate that this disorder is productive of more than 
considerable impairment; to the contrary, the most 
contemporaneous GAF score reflects the presence of no more 
than moderate severity or impairment.  The Board finds that 
it is not shown that his psychoneurotic symptoms are of such 
severity as to reduce his reliability, flexibility and 
efficiency levels as to result in industrial impairment that 
can be deemed severe in degree.  Likewise, it is not shown 
that he exhibits the symptoms requisite for 

assignment of a 70 percent rating under the new criteria, 
such as suicidal ideation, obsessional rituals, impaired 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability in establishing and maintaining 
effective relationships.

To reiterate, the Board finds that the veteran's dysthymic 
disorder with PTSD does not, at this time, result in a level 
of industrial impairment that would support the assignment of 
an increased disability rating.  The preponderance of the 
evidence is against the veteran's claim, and it is 
accordingly denied.

In light of this conclusion, the request by the veteran's 
representative that the provisions of 38 C.F.R. § 4.16(c), 
which were in effect prior to November 7, 1996, be considered 
is not appropriate, inasmuch as that regulation required, as 
a threshold matter, the assignment of a 70 percent disability 
rating.


ORDER

Entitlement to an increased disability rating for dysthymic 
disorder with PTSD, in excess of 50 percent, is denied.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

